The Fund held its annual meeting of shareholders on July 20, 2011.Common/Preferred shareholders voted as indicated below: Withheld Convertible & Income: AffirmativeAuthority Election of Bradford K. Gallagher - Class II to serve until 201464,571,2861,871,232 Re-election of James A. Jacobson* - Class II to serve until 201410,470 98 Election of Deborah A. DeCotis - Class III to serve until 201264,542,2201,900,298 The other members of the Fund’s Board of Trustees at the time of the meeting, namely Messrs. Hans W. Kertess, John C. Maney†, William B. Ogden, IV and Alan Rappaport* continued to serve as Trustees of the Fund. *Preferred Shares Trustee †Interested Trustee
